Exhibit 10.27

RASER TECHNOLOGIES, INC.

SHARE CONTRIBUTION AGREEMENT

THIS SHARE CONTRIBUTION AGREEMENT (this “Agreement”), dated as of April 7, 2005
by and between Raser Technologies, Inc., a Utah corporation (the “Company”), and
Kraig Higginson (the “Shareholder”).

WHEREAS:

A. The Company has entered into that certain Securities Purchase Agreement dated
as of April 4, 2005 (the “Purchase Agreement”), pursuant to which the Company
will issue and sell shares of the Company’s Series C Convertible Preferred Stock
(the “Series C Preferred Stock”) to the investors listed on the Schedule of
Buyers attached as Exhibit A to the Purchase Agreement; and

B. It is a condition to the closing of the sale and issuance of the Series C
Preferred Stock pursuant to the Purchase Agreement that the Shareholder execute
and deliver this Agreement.

Agreement

NOW, THEREFORE, in consideration of the foregoing and of the covenants set forth
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

1. Transfer of Shares.

(a) Contingent upon the Closing (as such term is defined in the Purchase
Agreement) and subject to the terms and conditions set forth herein, the
Shareholder hereby agrees to transfer to the Company up to 2,000,000 shares of
the Common Stock (the “Shares”), which Shares shall be held in escrow subject to
and in accordance with Section 4 below (the “Transfer”).

(b) In the event that the Company is required to issue more than 833,333 shares
of Common Stock in the aggregate (the “Limit”) to effect the conversion of the
outstanding shares of the Series C Preferred Stock as contemplated by the
Certificate of Designation of Preferences, Rights and Limitations of Series C
Convertible Preferred Stock (the “Certificate of Designations”), then with
respect to each conversion of Series C Preferred Stock effected pursuant to the
Certificate of Designations, the Escrow Agent (as defined in Section 4 below)
will transfer and deliver to the Company such number of Shares equal to the
number of shares of Common Stock issuable upon such conversion of Series C
Preferred Stock in excess of the Limit up to a aggregate maximum of 2,000,000
Shares.



--------------------------------------------------------------------------------

2. Representations and Warranties Regarding the Shares. In connection with the
Transfer, the Shareholder hereby represents and warrants to the Company as
follows:

(a) The Shareholder has and on the date of the Transfer will have valid and
unencumbered title to the Shares and full right, power and authority to enter
into this Agreement and to assign, transfer and deliver the Shares on the date
of the Transfer; and upon the delivery of the Shares on the date of the
Transfer, the Company will acquire unencumbered title to the Shares to be
delivered by the Shareholder upon the date of the Transfer.

(b) There are no contracts, agreements or understandings between the Shareholder
and any person that would give rise to a valid claim with respect to the Shares.

3. Stock Splits, etc. If, from time to time during the term of this Agreement:
(a) there is any stock dividend or liquidating dividend of cash or property,
stock split, or other change in the character or amount of any of the
outstanding securities of the Company; or (b) there is any liquidation or
consolidation or merger of the Company with another corporation; then, in such
event, any and all new, substituted or additional securities, or other property
to which the Shareholder is entitled by reason of the Shareholder’s ownership of
the Shares shall be immediately subject to this Agreement and be included in the
word “Shares” for all purposes with the same force and effect as the Shares
presently subject to the this Agreement. In the event of any cash dividend or
liquidating distribution made with respect to the Shares, the Company may apply
the amount thereof against any indebtedness owed by the Shareholder to the
Company.

4. Escrow. As security for the faithful performance of the terms of this
Agreement, and to ensure the availability for delivery of the Shares, the
Shareholder hereby pledges and will deliver within 10 business days of the date
hereof for deposit with the Secretary of the Company, or such other person
designated by the Company, as escrow agent in this transaction (“Escrow Agent”),
a stock assignment duly endorsed (with date and number of shares blank) in
substantially the form attached hereto as Exhibit A, together with the
certificate or certificates evidencing the Shares. Such documents are to be held
by the Escrow Agent and delivered by the Escrow Agent pursuant to the following
instructions of the Company and the Shareholder.

(a) In the event that the Company is required to issue a number of shares of
Common Stock in excess of the Limit to effect the conversion of the outstanding
shares of the Series C Preferred Stock as contemplated by the Certificate of
Designations, the Shareholder and the Company hereby irrevocably authorize and
direct the Escrow Agent to transfer and deliver to the Company, with respect to
each conversion of Series C Preferred Stock effected pursuant to the Certificate
of Designations, that number of Shares equal to the number of shares of Common
Stock issuable upon such conversion of Series C Preferred Stock in excess of the
Limit up to a aggregate maximum of 2,000,000 Shares.

(b) In connection with such transfer, the Escrow Agent is directed to (i) date
the stock assignment necessary for the transfer in question, (ii) fill in the
number of Shares necessary to be transferred, and (iii) deliver such assignment,
together with the certificate or certificates evidencing the Shares to be
transferred, to the Company.



--------------------------------------------------------------------------------

(c) The Shareholder irrevocably authorizes the Company to deposit with the
Escrow Agent any certificates evidencing the Shares to be held by the Escrow
Agent hereunder and any additions and substitutions to said Shares as defined
herein. The Shareholder irrevocably constitutes and appoints the Escrow Agent as
the Shareholder’s attorney-in-fact and agent for the term of this Agreement to
execute and deliver all instruments and documents and do such other acts and
things as may be necessary and appropriate to effectuate this Agreement and to
complete any transaction contemplated herein.

(d) Following the earlier to occur of (i) the Mandatory Conversion Date (as
defined in the Certificate of Designation), and (ii) such time as there are no
shares of Series C Preferred Stock outstanding, the Escrow Agent is directed to
deliver any Shares not transferred to the Company pursuant to Section 1(b) and
Section 4(a) above to the Shareholder within 15 days of such event.

If at the time of termination of this Agreement, the Escrow Agent has in the
Escrow Agent’s possession any documents, securities, or other property belonging
to the Shareholder, the Escrow Agent shall deliver such property to the
Shareholder and be discharged of all further obligations hereunder.

(e) The responsibilities of the Escrow Agent hereunder shall terminate if the
Escrow Agent shall cease to be Secretary of the Company or if the Escrow Agent
shall resign by written notice to each party. In the event of any such
termination or resignation, the Company shall appoint a successor Escrow Agent.
In the absence of such appointment, the Chief Executive Officer of the Company
shall be the Escrow Agent.

(f) It is understood and agreed that should any dispute arise with respect to
the delivery, ownership, or right of possession of the Shares held by the Escrow
Agent hereunder, the Escrow Agent is authorized to retain without liability to
anyone all or any part of said Shares until such disputes shall have been
settled either by mutual written agreement of the Company and the Shareholder or
by a final order, decree, or judgment of the arbitrator, if applicable, or of a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend such proceedings.

(g) By signing this Agreement, the Escrow Agent becomes a party hereto only for
the purpose of executing the instructions set forth in this Section 4 and does
not otherwise become a party to this Agreement.

5. Rights as Shareholder. Subject to the provisions and limitations hereof, the
Shareholder may, during the term of this Agreement, exercise all rights and
privileges of a shareholder of the Company with respect to the Shares.

6. Severability. The Shareholder agrees that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair



--------------------------------------------------------------------------------

the enforceability of any of the other clauses. In addition, if one or more of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity or subject so as to be unenforceable at
law, such provision or provisions shall be construed by the appropriate judicial
body by limiting and reducing it or them, so as to be enforceable to the maximum
extent compatible with the applicable law as it shall then appear.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah as such laws are applied to
agreements entered into and to be performed entirely within Utah by Utah
residents.

8. Notices. Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (a) upon personal delivery, (b) three
(3) days following deposit in the United States Post Office, by regular or
certified mail with postage and fees prepaid, addressed, if to the Shareholder,
at the Shareholder’s address shown on the signature page of this Agreement and,
if to the Company, at the address of its principal corporate offices shown on
the signature page of this Agreement, or at such other address as either party
may designate by ten (10) days’ advance written notice to the other party, or
(c) one (1) day following delivery, with delivery fees prepaid and addressed as
provided above, to an overnight delivery carrier.

9. Assignment. The Company may assign its rights and delegate its duties under
this Agreement. This Agreement shall inure to the benefit of the successors and
assigns of the Company and, subject to the restrictions on transfer herein set
forth, be binding upon the Shareholder and the Shareholder’s heirs, executors,
administrators, successors, and assigns. This Agreement may not be assigned by
the Shareholder without the prior written consent of the Company.

10. Consideration. Shareholder agrees and acknowledges that Shareholder shall
not receive any cash or other consideration in exchange for the Transfer of the
Shares except as specifically provided herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY: RASER TECHNOLOGIES, INC. By:        Brent M. Cook   Chief Executive
Officer

[SIGNATURE PAGE TO SHARE CONTRIBUTION AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDER:     Kraig Higginson

[SIGNATURE PAGE TO SHARE CONTRIBUTION AGREEMENT]



--------------------------------------------------------------------------------

For the limited purposes stated in the Agreement: ESCROW AGENT:     Jonathan
Reid Secretary of Raser Technologies, Inc.

[SIGNATURE PAGE TO SHARE CONTRIBUTION AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, ____________ hereby sells, assigns, and transfer
unto,__________ ____________, _____________ (            ) shares of the Common
Stock of Raser Technologies, Inc. (the “Company”) standing in the undersigned’s
name on the books of said corporation, represented by Certificate No. _______,
and does hereby irrevocably constitute and appoint ______________________
attorney to transfer the said stock on the books of the said corporation with
full power of substitution in the premises.

Dated: _____________ ___, ______

 

        Print Name:     

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The sole purpose of this assignment is to enable the Company to exercise its
rights as set forth in this Share Contribution Agreement, without requiring
additional signatures on the part of the assignor. This assignment cannot be
used for any other purpose.